USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 9-78-77 __

 

OPTIONALITY CONSULTING PTE. LTD,

Plaintiff,

against: 18-cv-5393 (ALC)

JAMES NEKOS, JOHN PECORARO, & ORDER
EDGE TECHNOLOGY GROUP LLC.,
Defendants.

ANDREW L. CARTER, JR., United States District Judge:

 

 

Plaintiff Optionality Consulting Pte. LTD (“Optionality”) brings nine charges against
Defendants Edge Technology Group LLC (“Edge”), James Nekos (“Mr. Nekos’’), and John
Pecoraro (“Mr. Pecoraro”) (collectively, “Defendants”) related to the parties’ commercial
relationship. Defendants now move to dismiss the Complaint in its entirety. For the following
reasons, Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

BACKGROUND

I. Factual Background

A. The Parties

Optionality, founded in 2011 by Maria Gabriela Bianchini, is a consulting firm incorporated
under the laws of Singapore that specializes in global financial regulatory issues. Comp. {ff 1, 12.
In 2015, Optionality developed CyberSAIF, a corporate-governance led cyber security offering
tailored to the legal, regulatory, and business needs of alternative asset managers such as hedge
funds, venture capital, and private equity groups. Jd. Edge is a United States corporation
proficient in the technical aspects of cybersecurity. Jd. | 2. On March 14, 2016, Emily Randall,
Managing Director of Edge TG Asia Pte. Ltd (“Edge TG Asia’), reached out to Optionality and

expressed a desire to offer a product to address an issue between hedge fund management and IT

 
security. Id. § 26. On March 17, 2016, Edge TG Asia and Optionality executed a global Non-
Disclosure Agreement (the “NDA”). Jd. § 32. James Nekos and John Pecoraro are directors of
Edge TG Asia.! Jd. To evaluate business possibilities with Edge TG Asia, Optionality disclosed
Confidential Information to Edge TG Asia. Id. 36.

B. The Revenue Sharing Agreement

The discussions facilitated by the NDA led to the execution of a Revenue Sharing Agreement
(the “RSA”) that was effective as of May 1, 2016. Comp. § 37.”
Edge Hong Kong and Optionality agreed that Edge Hong Kong would receive 61% (and
Optionality would receive 39%) of the revenues under the RSA. Jd. Section 1.1 defines the scope
of the relationship: “The Parties hereby agree to jointly develop, promote and market a
“Cyber:SAIF” offering that is a combination of information technology and corporate
governance services.” Section 2 reads: “the Parties acknowledge that each brings valuable assets
and intellectual property to Cyber:SAIF. The joint marketing materials relating to the
Cyber:SAIF service and the Intellectual Property Rights relating to the Cyber:SAIF name shall
be jointly owned by the Parties.” Jd. Section 5.3 of the RSA provides that it would not be a
limitation on either party’s ability to market its own services to potential clients, and expressly
limited the geographic scope of the parties’ agreement: “[E]ach party may continue to market
their own individual product offerings, which for clarity may include the services each Party

offers as part of the Cyber:SAIF service. For clarity, this Agreement ... applies only to Parties

 

' Specifically, the parties to the NDA are Plaintiff and Edge TG Asia Pte Ltd, an EDGE Singapore affiliate.

2 Optionality did not attach the RSA to its Complaint, but it is specifically pleaded and attached as Exhibit A to the
declaration of John Pecoraro, dated October 15, 2018 (the “Pecoraro Declaration”). In deciding a Rule 12(b)(6)
motion, courts may consider “any written instrument attached to [the complaint] as an exhibit or any statements or
documents incorporated in it by reference ... and documents that the plaintiffs either possessed or knew about and
upon which they relied in bringing the suit.” Rothman v. Gregor, 220 F.3d 81, 89 (2d Cir. 2000); see also Cosmas v.
Hassett, 886 F.2d 8, 13 (2d Cir. 1989). Specifically, the parties to the RSA are Plaintiff and Edge TG Hong Kong
Limited, an EDGE subsidiary.

 
and their affiliates located in Singapore and Hong Kong.” Jd. Section 6.1 of the RSA also
provided that the parties were not partners or in a joint venture.? Section 6.4 of the RSA also
contained an integration clause that provided: “This Agreement completely and exclusively
states the agreement between Optionality and Edge regarding its subject matter. This Agreement
supersedes and governs all prior or contemporaneous understandings, representations,
agreement, or other communications between Optionality and Edge, oral or written, regarding
such subject matter.” Finally, the RSA also provided in Section 6.10 that its terms could not be
waived by any alleged course of dealing without a signed writing, and that no claims of course of
conduct could expand the limited scope of this simple agreement. Id.‘

C. Subsequent Agreements

After securing multiple clients in Hong Kong, Edge sought to replicate this success outside
of Asia. Comp. § 14. On November 29, 2016, Mr. Nekos, an Edge director, expressed to Ms.
Bianchini, “[l]et me know when you are in town and available again. The expansion of what we
started with the JV have been a topic of discussion and I would like to know your thoughts about
the US market. Looking forward to it.” Jd. | 42. On January 11, 2017, Bianchini and Nekos met
in New York City and agreed to enter a partnership between Edge and Optionality. Jd.

On July 18, 2017, Ms. Bianchini met with EDGE directors to discuss the formal launch of
CyberSAIF in the U.S. Compl. { 51. There, the parties agreed to devote their respective
companies’ resources to their new joint venture, which included developing the U.S. CyberSAIF

offering. Jd. Edge and Optionality further agreed that: (a) Optionality’s trade secret and

 

3 Section 6.10 of the RSA specifically provides: “Optionality and Edge are independent contractors and this
Agreement shall not establish any relationship of partnership, joint venture, employment, franchise or agency
between Optionality and Edge.”

4 Section 6.1 of the RSA specifically provides: “No course of dealing shall be deemed to amend the Agreement in
the absence of a writing signed by duly authorized representatives of each party.”

3

 

 
confidential information would be used to pitch prospective clients; (b) Optionality’s trade secret
and confidential information would be used in providing services to these clients; (c) Edge would
use its confidential customer list to pitch CyberSAIF to clients; (d) Edge would use its
confidential information on its existing customers in order to secure and service clients; (e)
Optionality personnel would perform all high-value analysis and implementation based on that
analysis; and (f) Edge would provide the technical assistance for that analysis. Id.

The parties agreed that Optionality would develop the materials for a CyberSAIF offering in
the U.S. and U.K., and Optionality and Edge would jointly pitch CyberSAIF to Edge’s U.S.
clients. Compl. § 52. The parties also agreed that each would split profits, losses, and be afforded
voting rights in accordance with the same 61/39 split provided in the RSA, with Edge receiving
61% and Optionality receiving 39%. Id.

Months later, Optionality and Edge co-ventured to sell CyberSAIF. Compl. { 57. The parties
continuously referred to CyberSAIF as a partnership or a joint venture in emails, internal and
external documents, and orally. Jd. In client pitch materials, as well as on the CyberSAIF.com
website, CyberSAIF is shown as a joint offering from Optionality and Edge, accompanied by the
slogan, “A Partnership Built on Expertise.” Jd. Optionality, believing the parties’ agreed to a
partnership, spent hundreds of hours developing CyberSAIF materials, hired staff to service the
new fully spun entity, and forewent other lucrative business opportunities. Jd.

In August of 2017, Ms. Bianchini conducted joint CyberSAIF marketing meetings with Mr.
Nekos and developed the statement of work for Client T. Compl. § 58. Mr. Nekos and Ms.
Bianchini conducted joint meetings reagarding CyberSAIF’s launch. Jd. Ms. Bianchini then met
with Mr. Pecoraro and an EDGE information security engineer, to outline CyberSAIF and its

component parts. Jd. During this meeting, Ms. Bianchini described cybersecurity services in

 

 
detail, which included Optionality’s trade secret and confidential information, the necessary
components of a CyberSAIF proposal, and how this information should be presented in the
proposal for Client T. Jd.

D. Optionality’s Allegations and the Draft Agreement

In early 2018, Mr. Pecoraro stopped responding to Optionality’s inquiries. Compl. 71. Mr.
Nekos and Ms. Randall continued to drive CyberSAIF’s development by approving material and
jointly pitching clients. Jd. J] 75-84. Mr. Pecoraro remained unresponsive and worked to create
an Edge version of the higher value cybersecurity components using Optionality’s trade secrets
to reduce Optionality’s participation in the global offering. Jd. {] 72, 74-76.

In March 2018, Mr. Pecoraro reappeared to address the parties’ revenue share split. Compl. J
85. This prompted Ms. Bianchini to express her belief that the parties should reduce the entire
Agreement to writing. Jd. Mr. Pecoraro shared the belief and asked Optionality to send a written
agreement for his review. Id.

Later in March 2018, Optionality sent Edge a Draft Agreement.” The Draft Agreement states
it was intended as a written amendment to the existing RSA between Optionality and the Edge
entities. Jd. The cover email transmitting the Draft Agreement to Edge states:

the only changes are (1) to change the dates of the agreement to now (2) to
amend and restate to include both US and UK (2) to take out the language in
section 5.3 that limited the agreement to Asia. That’s it. Otherwise, its the
document we negotiated and agreed about 18 months ago.°

On April 27, 2018, Mr. Pecoraro produced a marketing book to Ms. Bianchini labeled “Edge

Security Services”. Compl. J 88. These marketing documents overwrote CyberSAIF, falsely

 

5 See Exhibit B to the Pecoraro Declaration. Plaintiff did not attach the Draft Agreement to the Complaint, but it is
specifically pleaded in the Complaint. See Compl. { 85. Therefore, the Court may consider it in deciding this Rule
12(b)(6) motion. See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 112 (2d Cir. 2010) (complaint incorporated by
reference emails where plaintiff “referred in her complaint to [the] e-mails”); Worldwide Servs. v. Bombardier Aero.
Corp., 2015 U.S, Dist. LEXIS 130974, at *24-25 (S.D.N.Y. Sept. 22, 2015) (emails incorporated by reference in
complaint because “documents [were] clearly referenced by the [c]omplaint” and “highly relevant”).

6 See ECF 21-2.

 
stated that Edge created the offering, and claimed it as part of an Edge Security Services
offering. Id. EDGE circulated these documents to at least one client group. Jd.

On May 4, 2018, Ms. Bianchini sent a letter to Mr. Nekos expressing her concern that Edge
had: (1) taken steps to delay scaling CyberSAIF in the U.S.; (2) sought to prevent Optionality
from seeking other technical partners; and (3) worked to suppress Optionality’s enterprise value
while simultaneously “withholding cybersecurity marketing and development efforts from
Optionality for the purpose of expanding into Optionality’s side of the partnership, in an
apparent effort to claw back part of our revenue share or somehow drive us out.” Comp. { 93.
Ms. Bianchini noted: “[s]uch behavior violates our binding agreements to jointly develop
CyberSAIF as a partnership, is fraudulent misrepresentation, [and] takes our intellectual
property”. Id. Ms. Bianchini asked Edge to immediately perform its obligations under the
Agreements. Jd. In response, Mr. Nekos refused to perform its obligations under the Agreements
and threatened to formally terminate the relationship. Jd. { 94. To date, Edge has only jointly
pitched CyberSAIF to a very small handful of its global client base. Jd. at 97.

i. Procedural Background

Plaintiff filed its Complaint on June 14, 2018. ECF No. 1. The Complaint includes the
following nine counts:1) breach of contract based on the alleged Partnership Agreement; 2)
breach of contract based on the alleged Global Revenue Sharing Agreement; 3) unjust
enrichment; 4) quantum meruit; 5) promissory estoppel; 6) misappropriation of trade secrets
under the Defend Trade Secrets Act of 2016; 7) misappropriation of trade secrets under state
law; 8) common law fraud; and 9) breach of fiduciary duty. Id.

On November 13, 2018, Defendants filed the instant motion to dismiss the Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that it fails as a matter

 
of law since the alleged oral contracts are unenforceable and none of the quasi contract claims
can stand in the face of the parties’ written contract that defines and circumscribes their
commercial relationship. ECF Nos. 27, 29. Plaintiff filed its opposition on November 20, 2018
and Defendants replied on December 4, 2018. ECF Nos. 30-31. The Court considers the motion
fully briefed.
LEGAL STANDARD
To survive a Rule 12(b)(6) motion to dismiss, a complaint must “provide the grounds
upon which [the] claim rests.” ATS Comme’ns. Inc. v. Shaar Fund Ltd., 493 F.3d 87, 98 (2d Cir.
2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for relief must contain ... a
short and plain statement of the claim showing that the pleader is entitled to relief....”). To meet
this standard, plaintiff must allege “enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). The court accepts as true all factual allegations in the complaint and draws all reasonable
inferences in plaintiff's favor. ATST Commce’ns, 493 F.3d at 98. However, that tenet “is
inapplicable to legal conclusions.” Jgbal, 556 U.S, at 678. Thus, a pleading that offers only
“labels and conclusions” or “a formulaic recitation of the elements of a cause of action will not
do.” Twombly, 550 U.S. at 555. If the plaintiff “ha[s] not nudged [its] claims across the line from
conceivable to plausible, [its] complaint must be dismissed.” Jd. at 570.
DISCUSSION
I Counts I and I: Breach of Contract

To prevail on a breach of contract claim under New York law, Plaintiff must establish

 
“(1) the existence of a contract, (2) performance of the contract by one party, (3) breach by the
other party, and (4) damages suffered as a result of the breach.” United States Bank Nat'l Ass’n,
v. Dexia Real Estate Capital Markets, 959 F. Supp. 2d 443, 447 (S.D.N.Y. 2013) (citing Diesel
Props S.r.1. v. Greystone Bus. Credit I LLC, 631 F.3d 42, 52 (2d Cir. 2011)). Plaintiff claims the
parties entered into an oral partnership Agreement related to activities in the U.S. and the U.K.,
governed by New York law. Comp. {J 13, 39-41. Defendants argue Plaintiff's breach of contract
claims are based on unenforceable oral agreements and must be dismissed with prejudice as a
matter of law.

New York law permits oral contracts. Ciaramella v. Reader’s Digest Ass’n, 131 F.3d
320, 322 (2d Cir. 1997) (citing Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir.
1985)). However, “an oral agreement is not enforceable unless there is a manifestation of mutual
assent sufficiently definite to assure that the parties are truly in agreement with respect to all
material terms.” Anderson v. Greene, No. 18-1773-cv, 2019 U.S. App. LEXIS 15680, at *6 (2d
Cir. May 28, 2019) (citing Kelly v. Bensen, 151 A.D.3d 1312, 58 N.Y.S.3d 169, 172 (3d Dep’t
2017).

The Second Circuit considers several factors to determine whether the parties intended to
be bound by an oral contract, including: (1) whether a party expressly required the agreement be
in writing to be enforceable; (2) partial performance of the contract; (3) whether the parties
agreed to all of the alleged contract terms; and (4) whether the agreement at issue is the type of
contract that is usually written. Id.

A. The Court may Consider the Draft Agreement
As a threshold matter, the Court must address the Draft Agreement. According to the

Complaint, Plaintiff created this document to reflect the parties’ alleged oral agreements and e-

 

 
mailed it to EDGE for review. Plaintiff did not attach the Draft Agreement to its Complaint and
argues that the Court therefore cannot consider it in deciding this motion to dismiss. The Court
disagrees.

The Complaint incorporated the Draft Agreement by reference. Thus, the Court may consider
it. In paragraph 85, Plaintiff pleads:

Ms. Bianchini broached the subject of taking the ministerial step of reducing the

Agreement to writing, as it would be “cleaner.” Mr. Pecoraro replied that he also

thought it was time to reduce to writing the agreement between Optionality and

Edge for the US and the UK. He asked for Optionality to send the written

agreement for his review.
Compl. 85. Plaintiff does not dispute that the Complaint references the Draft Agreement, the
document’s authenticity, or that Ms. Bianchini sent the Draft Agreement to Defendants to
memorialize the parties’ understandings. Rather, Plaintiff contends that the Draft Agreement
bears no weight in deciding this 12(b)(6) motion since the Complaint did not “solely” rely on it.
However, Plaintiff misstates the standard for considering material beyond the Complaint.

In the Second Circuit, district courts deciding a motion to dismiss may consider: 1) factual
allegations in a plaintiffs’ complaint; 2) documents attached to the complaint as an exhibit or
incorporated in it by reference; 3) matters of which judicial notice may be taken; and 4)
documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on to

bring suit. Brass v. American Film Technologies, Inc., 987 F.2d 142, 150 (2d Cir. 1993)’; see

also Taub v. Arrayit Corp., 2017 U.S. Dist. LEXIS 198287, at *3 (S.D.N.Y. Nov. 30, 2017).°

 

? With regards to this fourth category, the Second Circuit has clarified that “a plaintiffs reliance on the terms and
effect of a document in drafting the complaint is a necessary prerequisite to the court’s consideration of the
document on a dismissal motion; mere notice or possession is not enough.” Chambers y, Time Warner, Inc., 282
F.3d 147, 153 (2d Cir. 2002) (citing Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991)). In
other words, the document must be “integral” to the complaint for a district court to consider it. See Calcutti v. SBU,
Inc., 273 F, Supp. 2d 488, 498 (S.D.N.Y. 2003).

8 This is of course a disjunctive list. Thus, it is only “where a document is not incorporated by reference,” that a
court needs to weigh whether or not the complaint ‘relies heavily upon its terms and effect, thereby rendering the
document integral to the complaint.” DiFolco, 622 F.3d at 111.

9

 
Plaintiff cites Pearce v. Manhattan Ensemble Theater, Inc., and argues courts may only
consider a document “relied” upon only if the document “is one on which the plaintiff solely
relies[,] and which is integral to the complaint.” 528 F.Supp.2d 175, 178 (S.D.N.Y 2007).
However, Pearce is inapposite. In Pearce, the complaint at issue “[made] no reference to the
draft agreement”. /d. Thus, the court only considered whether plaintiff relied on the document to
draft the complaint.’

Here, in contrast, Plaintiff's Complaint directly and unambiguously references both the Draft
Agreement—as an implementation of the alleged oral agreement—and the transmission of that
Draft Agreement to Defendants. See Compl. ¢ 85. Therefore, the Court may consider both the
Draft Agreement and its cover email. Indeed, the Second Circuit has pointed out that frequently
“the incorporated material is a contract or other legal document containing obligations upon
which the plaintiff's complaint stands or falls, but which for some reason—usually because the
document, read in its entirety, would undermine the legitimacy of the plaintiff's claim—was not
attached to the complaint.” Global Network Communs., Inc. v. City of New York, 458 F.3d 150,
157 (2d. Cir 2006).

Moreover, in addition to being incorporated by reference, the Draft Agreement is integral
to Plaintiff’s claims. Plaintiff admits that the Draft Agreement reflects the terms Plaintiff
explicitly chose to document the parties’ new relationship and the various oral agreements that
form the bases for the Complaint. Despite the Court’s duty to draw all reasonable inferences in

Plaintiff's favor, Plaintiff's decision not to present a document fundamental to the viability of its

 

° The Second Circuit has emphasized that “a plaintiff's reliance on the terms and effect of a document in drafting
the complaint is a necessary prerequisite to the court’s consideration of the document on a dismissal

motion.” Chambers vy. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (emphasis in original). By the Second
Circuit’s standards, the plaintiff in Pearce did not rely on the draft agreement to prepare the complaint since:
plaintiff did not reference the draft agreement; Plaintiff did not sign the draft agreement; and the parties disagreed
about whether and how the draft agreement related to their relationship. Pearce, 528 F. Supp. 2d at 179-180.

10

 

 
claims should not shield the Court from considering this document. Cortec Indus, Inc. v Sum
Holding L.P., 949 F.2d 42, 44 (2d Cir. 1992) (“Plaintiffs’ failure to include matters of which as
pleaders they had notice and which were integral to their claim—and that they apparently most
wanted to avoid—may not serve as a means of forestalling the district court’s decision on the
motion”); Berman v. Sugo LLC, 580 F. Supp. d 191, 200-01 (S.D.N.Y. 2008) (“Where, as here,
the pleader has notice of documents that are integral to its claims, the pleader may not avoid the
Court’s consideration of such documents simply because they contain material adverse to their
claims”).

It is well established that “where the plaintiffs allegations are contradicted by a document
that the complaint incorporates by reference, the document controls.” 380544 Can., Inc. v. Aspen
Tech., Inc., 544 F. Supp. 2d 199, 215 (S.D.N.Y. 2008) (“the court is not obliged to credit the
allegations in the complaint”). Plaintiff created the Draft Agreement, sent it to Edge in an email
describing it as intended to “just extend the existing agreement”, and explicitly referenced it in
the Complaint. Accordingly, the Court may consider The Draft Agreement in the instant motion
to dismiss.

B. The Statute of Frauds Bars Plaintiff’s Breach of Contract Claims

Defendants contend that even if an oral contract existed, it is unenforceable because of the
Statute of Frauds, which invalidates any unwritten agreement incapable of performance within
one year. See Velez v. Sanchez, 693 F.3d 308, 331-32 (2d Cir. 2012) (affirming the Statute of
Frauds-based dismissal of a breach of contract claim under Rule 12(b)(6)). Defendants also note
that the Draft Agreement sets a three-year fixed term.

N.Y. Gen. Oblig. Law § 5-701(a) bars the enforcement of an oral contract that “[b]y its terms

is not to be performed within one year from the making thereof.” Thus, “[a] contract forming a

11

 

 
partnership to be continued beyond one year, is within the statute of frauds.” Ebker v. Tan Jay
International, Ltd., 739 F.2d 812, 827 (2d Cir. 1984). See also Pace v. Perk, 81 A.D.2d 444,
457-58, 440 N.Y.S.2d 710, 718 (1981) (“Where a parol agreement is, by its express terms, for a
period exceeding one year it is unenforceable”); BPP Wealth, Inc. v. Weiser Capital Mgmt.,
LLC, 623 F. App’x 7, 12 (2d Cir. 2015) (New York’s statute of frauds encompasses “only those
contracts which, by their terms, have absolutely no possibility in fact and law of full performance
within one year.” (quoting Guilbert v. Gardner, 480 F.3d 140, 151 (2d Cir. 2007));

New York courts interpret the Statute of Frauds narrowly. Pearce, 528 F. Supp. 2d at 180; D
& N Boening, Inc. v. Kirsch Beverages, Inc., 63 N.Y.2d 449, 472 N.E.2d 992, 993-94, 483
N.Y.S.2d 164 (N.Y. 1984). The New York Court of Appeals has stated that the Statute
“encompass[es] only those contracts which, by their terms, have absolutely no possibility in fact
and law of full performance within one year. . . . however unexpected, unlikely, or even
improbable that such performance will occur during that time frame.” Cron v. Hargro Fabrics,
Inc., 91 N.Y.2d 362, 694 N.E.2d 56, 58; 670 N.Y.S.2d 973 (N.Y. 1998) (citations and internal
quotation marks omitted); JNG Const., Ltd. v. Roussopoulos, 135 A.D.3d 709, 22 N.Y.S.3d 567
(2d Dep’t 2016).

Here, Plaintiff asserts that the partnership was “without a term of definite duration”. Pl.’s

Opp. at 10. However, Plaintiff's Draft Agreement refutes that assertion. The Draft Agreement
reflects Plaintiffs view of the actual terms of the parties’ oral agreement. Thus, the Court need
not rely solely upon the inconsistent allegations in the Complaint or Plaintiff's moving papers.
Matusovsky v. Merrill Lynch, 186 F. Supp. 2d 397, 400 (S.D.N.Y. 2002) (“Ifa plaintiff's
allegations are contradicted by [a document incorporated by reference], those allegations are

insufficient to defeat a motion to dismiss”). The Draft Agreement explicitly provides that the

12

 
parties orally agreed to a three-year fixed term.

Therefore, considering the Draft Agreement’s express terms place the oral agreement within
the Statute of Frauds, Plaintiffs breach of contract claims fail as a matter of law. Accordingly,
Defendants’ motion to dismiss Counts One and Two is granted.

IL. Counts III through V: Breach of Quasi-Contract Claims

Defendants also move to dismiss Counts Three, Four, and Five of the Complaint
asserting the quasi-contract claims of quantum meruit, unjust enrichment, and promissory
estoppel. Under New York law, unjust enrichment and quantum meruit are not separate causes of
action. See Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp., 418 F.3d 168,
175 (2d Cir. 2005); Unicorn Crowdfunding, Inc. v. New St. Enter., 2019 U.S. Dist. LEXIS
99008, at *13-15 (S.D.N.Y. June 12, 2019).!°Accordingly, the Court analyzes them together.

A. Unjust Enrichment and Quantum Meruit

Because the Statute of Frauds bars the oral agreement, Plaintiff's quasi-contract and
equitable claims must be dismissed as well. Morgenweck v. Vision Capital Advisors, LLC, 410 F.
App'x 400, 402 (2d Cir. 2011). Indeed, the Statute of Frauds does not automatically bar an unjust
enrichment claim. Unicorn Crowdfunding, Inc., 2019 U.S. Dist. LEXIS 99008, at *13-15.
However, a plaintiff cannot recover damages that depend on an “oral agreement otherwise barred
by the Statute of Frauds.” Sequoia Healthcare Servs., LLC vy. Essex Capital Corp., 763 F. App’x
13, 16 (2d Cir. 2019) (quoting RTC Props., Inc. v. Bio Res., Ltd., 295 A.D.2d 285, 286, 744

N.Y.S.2d 173 (N.Y. 2002))."!

 

10 See also Newman & Schwartz v. Asplundh Tree Expert Co., Inc., 102 F.3d 660, 663 (2d Cir.1996) (citing Seiden
Assoes., Inc. v. ANC Holdings, Inc., 768 F.Supp. 89, 96 (S.D.N.Y.1991)(explaining that “quantum meruit and unjust
enrichment are not separate causes of action,” and that “unjust enrichment is a required element for an implied-in-
law, or quasi contract, and quantum meruit, meaning ‘as much as he deserves,’ is one measure of liability for the
breach of such a contract”), rev'd on other grounds, 959 F.2d 425 (2d Cir.1992)).

'l See also Castellotti y. Free, 138 A.D.3d 198, 208, 27 N.Y.S.3d 507 (N.Y. 2016) (recovery on an unjust
enrichment claim “cannot extend to benefits . . . allegedly due under [an] oral agreement” barred by the Statute of

13

 

 
It is well settled that under New York law a plaintiff may not escape the Statute of Frauds
by attaching the label “quantum meruit” or “unjust enrichment” to the underlying contract claim.
Morgenweck,, 410 F. App’x at 402; Grappo v. Alitalia Linee Aeree Italiane, S.p.A., 56 F.3d 427,
434 (2d Cir.1995) (discussing quantum meruit (citing Farash v. Sykes Datatronics, Inc., 59
N.Y.2d 500, 503, 465 N.Y.S.2d 917, 452 N.E.2d 1245 (1983))); Merex A.G. v. Fairchild Weston
Systems, Inc., 29 F.3d 821, 824-25 (2d Cir.1994) (discussing promissory estoppel); Intertex
Trading Corp. v. Ixtaccihuatl S.A. de CV, 754 F.Supp.2d 610, 616 (S.D.N.Y.2010). Thus,
Plaintiff may not make quasi-contract claims while claiming the parties entered into a valid oral
agreement in 2017. Unjust enrichment and breach of contract claims cannot coexist unless “there
is a bona fide dispute as to the existence of a valid and enforceable contract or where the contract
does not cover the dispute in issue.” Morgenweck, 2010 U.S. Dist. LEXIS 141637, at *13-14
(quoting 22A N.Y. Jur. Contracts § 541 (2008); see also Martin H. Bauman Associates, Inc. v.
H&M Inter'l Transport, 171 A.D.2d at 484, 567 N.Y.S.2d at 408 (holding that “a cause of action
under a quasi-contract theory ‘only applies in the absence of an express agreement, and is not
really a contract at all, but rather a legal obligation imposed in order to prevent another party’s
unjust enrichment’”)(citations omitted). Specifically, where a valid agreement requires a plaintiff
to perform the very service on which he bases his unjust enrichment claim, the unjust enrichment
claim will fail. Morgenweck, 2010 U.S. Dist. LEXIS 141637, at *13-14; see also Zito v.
Fischbein, Badillo, Wagner & Harding, 35 A.D.3d 306, 831 N.Y.S.2d 25 (1st Dept. 2006)
(finding recovery for services in quantum meruit precluded where “an enforceable oral contract
exist[ed] that covered the matter of plaintiff's compensation”).

Here, Plaintiff only argues that there is a genuine dispute as to the duration of the oral

 

Frauds); Zeising v. Kelly, 152 F.Supp.2d 335, 345 (S.D.N-Y. 2001) (“Plaintiff cannot simply restate his contract
claim, which is barred by the Statute of Frauds, in an attempt to obtain damages in a quasi-contractual claim”).

14

 

 
agreement; not that a valid oral agreement existed covering the dispute at issue. Compl. { 51.
Under these circumstances, Plaintiff’s unjust enrichment and quantum meruit claims must be
dismissed.
B. Promissory Estoppel
Plaintiffs promissory estoppel claim fails for similar reasons. Under New York law, to

succeed on a claim for promissory estoppel, a plaintiff must show “a clear and unambiguous
promise; a reasonable and foreseeable reliance by the party to whom the promise is made; and an
injury sustained by the party asserting the estoppel by reason of his reliance.” See R.G. Group,
Ine. v. The Horn & Hardart Co., 751 F.2d 69, 78(2d Cir.1984) (citation omitted). Like quasi-
contract claims, promissory estoppel claims are often brought as alternatives to actions for
breach of contract. See Tri-Country Motors, Inc. v. American Suzuki Motor Corp., 494
F.Supp.2d 161, 173, (E.D.N.Y.2007), aff'd, No. 07-3275—C4, 2008 WL 5063291_ Fed.Appx.
(2d Cir., Nov. 24, 2008). However, Courts in this circuit have pointed out that,

[E]ven if a plaintiff is able to establish promissory estoppel, New York Courts

have further restricted the application of the theory, so as not to undermine the

important policies underlying the Statute of Frauds, to the limited class of

cases in which ‘the circumstances are such as to render it unconscionable’ to

refuse to enforce the promise upon which the promisee has relied.
Id. (citing Sterling Interiors Group, Inc. v. Haworth, Inc., No. 94 Civ. 9216, 1996 WL 426379, at
*21 (S.D.N.Y. July 30, 1996); Morgenweck, 2010 WL 9478990, at *6 (S.D.N.Y. June 3,
2010), affd, 410 F. App'x 400 (2d Cir. 2011); Merex A.G. v. Fairchild Weston Systems, Inc., 29
F.3d 821, 825~—26 (2d Cir.1994), cert. denied, 513 U.S. 1084, 115 S.Ct. 737 (1995) (citing Philo
Smith & Co. v. USLIFE Corp., 554 F.2d 34, 36 (2d Cir.1997) (cautioning against applying the

promissory estoppel doctrine liberally and ruling “[t]o invoke the power that equity possesses to

trump the Statute of Frauds plaintiff must demonstrate ‘unconscionable’ injury, i.e., injury

15

 

 
beyond that which flows naturally (expectation damages) from the non-performance of the
unenforceable agreement.”)

Here, Plaintiffs promissory estoppel claim seeks to improperly circumvent the Statute of
Frauds; it seeks to recover amounts it would not be entitled to as a matter of contract. Further,
Plaintiff provides no evidence that demonstrates “unconscionable injury” resulting from the
alleged estoppel. Plaintiff's equitable claim cannot stand here because “the mere failure to obtain
an uncertain prospective benefit does not rise to a sufficient level of unconscionability to warrant
the application of the doctrine of promissory estoppel.” Country-Wide Leasing Corp. v. Subaru
of America, Inc., 133 A.D.2d 735, 520 N.Y.S.2d 24 (2d Dep’t 1987).

In sum, because the crux of Plaintiff's Complaint are oral agreements barred by the
Statute of Frauds, Optionality’s quasi-contract and promissory estoppel claims must be dismissed
as well.

II. Counts VI and VII: Federal and New York Trade Secrets law

A. General Standard

To succeed on a misappropriation of trade secrets claim under New York law, a party must
demonstrate “(1) that it possessed a trade secret, and (2) that the defendants used that trade secret
in breach of an agreement, confidential relationship or duty, or as the result of discovery by
improper means.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117 (2d Cir.
2009) (quoting N. AZl. Instruments, Inc. v. Haber, 188 F.3d 38, 43-44 (2d Cir. 1999)); Elsevier
Ine. v Doctor Evidence, LLC, No. 17-cv-5540 (KBF), 2018 U.S. Dist. LEXIS 10730, at *8
(S.D.N.Y. Jan. 23, 2018).

Similarly, The Defend Trade Secrets (““DTSA”) provides a private cause of action to the

“owner of a trade secret that is misappropriated.” 18 U.S.C. § 1836(b)(1). The Act prohibits the

16

 
theft, duplication, receipt, or possession of trade secrets “related to a product or service used in
or intended for use in interstate or foreign commerce” for the economic benefit of anyone other
than the owner when the actor intends or knows that the offense will injure the owner of the trade
secret. Case Props. Servs., LLC y. Columbia Props. Phx., L.P., No. 17-cv-03110 (NSR), 2018
U.S. Dist. LEXIS 158199, at *12 (S.D.N.Y. Sep. 17, 2018) (quoting 18 U.S.C. § 1832).

To survive a motion to dismiss, a party alleging that it owns a trade secret must put forth
specific allegations as to the information owned and its value. Elsevier Inc. v. Doctor Evidence,
LLC, No. 17-cv-5540 (KBF), 2018 U.S. Dist. LEXIS 10730, at *11 (S.D.N.Y. Jan. 23, 2018);
Next Comme’ns, Inc. v. Viber Media, Inc., No. 14-cv-8190, 2016 U.S. Dist. LEXIS 43525, 2016
WL 1275659, at *3 (S.D.N.Y. Mar. 30, 2016) (“New York and Second Circuit law .. . requires
the trade secret claimant to describe the secret with sufficient specificity that its protectability
can be assessed... .” (quoting Sit-Up Ltd. v. IAC/InterActiveCorp., No. 05-cv-9292, 2008 U.S.
Dist. LEXIS 12017, 2008 WL 463884, at *10 (S.D.N.Y. Feb. 20, 2008))).

In New York, “trade secret law ... does not offer protection against discovery by fair and
honest means”. Elsevier Inc. v. Doctor Evidence, LLC, 2018 U.S. Dist. LEXIS 10730, at *11
(quoting Faiveley Transp. Malmo AB, 559 F.3d at 117). Similarly, the DTSA definition of
“improper means” includes “‘misrepresentation, [and] breach or inducement of a breach of a duty
to maintain secrecy.” Jd. (quoting Broker Genius, 2017 U.S. Dist. LEXIS 198951, 2017 WL
5991831, at *11). Information used “in breach of an agreement or confidential relationship” may

constitute misappropriation, Free Country Ltd v. Drennen, 235 F. Supp. 3d 559, 567 (S.D.N.Y.

 

2 See also 18 U.S.C. § 1839(3)(A)-(B); Broker Genius, Inc. v. Zalta, No. 17-cv-2099, 280 F. Supp. 3d 495, 2017
U,S. Dist. LEXIS 198951, 2017 WL 5991831, at *11 (S.D.N.Y. Dec. 4, 2017)(“The DTSA... requires that the
plaintiff establish ‘an unconsented disclosure or use of a trade secret by one who (i) used improper means to acquire
the secret, or (ii) at the time of disclosure, knew or had reason to know that the trade secret was acquired through
improper means, under circumstances giving rise to a duty to maintain the secrecy of the trade secret, or derived
from or through a person who owed such a duty.’” (quoting Free Country Ltd vy. Drennen, 235 F. Supp. 3d 559, 565
(S.D.N.Y. 2016))).

17

 
2016), but a “claim for misappropriation requires bad faith.” Ferring B.V. v. Allergan, Inc., 4 F.
Supp. 3d 612, 628 (S.D.N.Y. 2014).

B. Application

Defendants do not contest whether Plaintiff's allegations satisfy Twombly and Iqbal pleading
requirements. Defendants argue Plaintiff's misappropriation claims are duplicative of its breach
of contract claims and therefore must be dismissed. The Court disagrees.

Under New York law, “[w]here the plaintiff and defendant are parties to a contract, and the
plaintiff seeks to hold the defendant liable in tort, the plaintiff must prove that the defendant
breached a duty ‘independent’ of its duties under the contract; otherwise plaintiff is limited to an
action in contract.” Carvel Corp. v. Noonan, 350 F.3d 6, 16 (2d Cir. 2003); Opternative, Inc. v.
JAND, Inc., 2018 U.S. Dist. LEXIS 132827, at *25 (S.D.N.Y. Aug. 7, 2018). However, a
defendant “may also breach an independent duty in tort if the defendant goes beyond a mere
breach of the contract and acts in such a way that a trier of fact could infer that it willfully
intended to harm the plaintiff” Id.

Optionality sufficiently alleged that Defendants’ misappropriated its trade secrets.
Defendants contention that misappropriation claims cannot relate to the underlying contract is
misplaced. In A Star Grp., Inc. v. Manitoba Hydro, the court dismissed a misappropriation claim
that relied exclusively on the confidentiality provisions in the underlying contracts. 2014 U.S.
LEXIS 88825, at *7 (S.D.N.Y. 2014). Optionality’s misappropriation claims do not." Plaintiff
alleges that Defendants acquired both confidential information and trade secrets from the
business relationship between the parties that grew independently of the NDA and RSA. Taking

the allegations in the Complaint as true, Defendants used Optionality’s trade secrets and

 

'3 Though Optionality disclosed confidential information to Edge TG Asia to evaluate business possibilities, this
was not the full extent of their relationship. Comp. { 36.

18

 
confidential information to secure cybersecurity business without sharing these profits with
Optionality. Id. | 71. Defendants acquired Optionality’s trade secrets under circumstances which
gave rise to Defendants’ duty to maintain their secrecy and use those trade secrets for the sole
benefit the Opt-Edge Partnership. Jd. 4 141.

Similarly, in Reed Constr. Data Inc. v. McGraw-Hill Cos., Inc., 745 F. Supp 2d 343
(S.D.N.Y. 2010), the court addressed how a misappropriation claim may “...be connected with
and dependent upon the contract” and stated that a defendant’s breach of contract may also
constitute a breach of an independent duty in tort “if the defendant goes beyond a mere breach of
the contract and acts in such a way that a trier of fact could infer that it willfully intended to harm
the plaintiff.” Jd. at 353. Likewise, Plaintiff alleges Defendants used Optionality’s trade secrets
to solely benefit Defendants and simultaneously deprive Optionality of these benefits. Comp. {
145,

Furthermore, Optionality sufficiently alleges a DTSA claim, as the Complaint
specifically identifies the trade secrets, its ownership of those secrets, and their value. See
Compl. ff 135-145. Therefore, Plaintiffs federal and state misappropriation claims survive this
stage of litigation and Defendants’ motion to dismiss Counts Six and Seven is denied.

IV.  Optionality’s Remaining Claims

C. Count VIII: Fraud

To succeed on a common-law fraud claim under New York Law, a plaintiff must allege “that
the defendant knowingly or recklessly misrepresented a material fact, intending to induce the
plaintiff’s reliance, and that the plaintiff relied on the misrepresentation and suffered damages as
a result.” Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc., 500 F.3d 171, 181 (2d Cir. 2007)

(citing Jo Ann Homes at Bellmore, Inc. v. Dworetz, 25 N.Y.2d 112, 250 N.E.2d 214, 302

19

 
N.Y.S.2d 799 (N.Y. 1969)). Rule 9(b) of the Federal Rules of Civil Procedure also requires fraud
claims to be pleaded with “particularity”, meaning a plaintiff must: “(1) specify the statements
that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the
statements were made, and (4) explain why the statements were fraudulent.” Rombach v. Chang,
355 F.3d 164, 170 (2d Cir. 2004).

Furthermore, “although Rule 9(b) permits knowledge to be averred generally, [courts] have
repeatedly required plaintiffs to plead the factual basis which gives rise to a strong inference of
fraudulent intent.” O’Brien v. Nat’l Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir.

1991) (internal quotations omitted); see also Kelly v. Jefferies Grp., Inc., No. 1:17-cv-2432
(ALC), 2018 U.S. Dist. LEXIS 26090, at *17-18 (S.D.N.Y. Feb. 15, 2018). A strong inference
“may be established either (a) by alleging facts to show that defendants had both motive and
opportunity to commit fraud, or (b) by alleging facts that constitute strong circumstantial
evidence of conscious misbehavior or recklessness.” Lerner vy. Fleet Bank, NA., 459 F.3d 273,
290-91 (2d Cir. 2006).

1. Application

Defendants argue that Plaintiffs fraud claims should be dismissed for two reasons: 1)
Plaintiff's failed to plead its fraud claim with the requisite specificity required by Rule 9(b) and
2) the fraud claim is duplicative of the breach of oral partnership claim, and as such is
impermissible. The Court agrees.

As a threshold matter, the Court points out that the Complaint goes to great lengths to
address Mr. Nekos’ and Mr. Pecoraro’s statements and actions. The pleadings adequately specify
the statements that were allegedly false or misleading, provide particulars as to the alleged falsity

of the statements, state the time and place the statements were made, and identity the persons

20

 
who made them. See Compl. §f 42, 44 46-47, 49, 51, 54-55, 58-59, 63, 71-72. Despite clearing
these hurdles, the Complaint falls short of proving Defendant’s fraudulent intent.

It is well-settled that general allegations of a profit motive are insufficient for the purpose of
pleading fraudulent intent. HSH Nordbank AG v. RBS Holdings USA Inc., No. 13-CV-3303
(PGG), 2015 U.S. Dist. LEXIS 36087, 2015 WL 1307189, at *7 (S.D.N.Y. Mar. 23, 2015)
(quoting Deutsche Zentral-Genossenchafisbank AG v. HSBC N. Am. Holdings, Inc., No. 12-CV-
4025 (AT), 2013 U.S. Dist. LEXIS 178462, 2013 WL 6667601, at *19 (S.D.N.Y. Dec. 17,
2013)). “Motives that are common to most corporate officers ... do not constitute ‘motive’ for the
purposes of this inquiry.” ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan
Chase Co., 553 F.3d 187, 198 (2d Cir. 2009).

Here, Plaintiff alleges the individual Defendants’ made fraudulent representations “to
defraud Optionality into believing they were moving forward with CyberSAIF while they were
actually creating Edge’s own cybersecurity offering.” Compl. ff 61, 71, 91. These allegations
do not suggest the individual Defendants “benefitted in some concrete and personal way from the
purported fraud.” Jd. The allegations do suggest the individual Defendants’ general profit-
seeking motive, common among corporate officers, which are insufficient to allege fraudulent
intent. See In re Morgan Stanley & Van Kampen Mut. Fund Sec. Litig., 2006 U.S. Dist. LEXIS
20758, at *10 (S.D.N.Y. Apr. 18, 2006) (“[A]llegations that defendants stand[] to gain
economically from fraud do not satisfy the heightened pleading requirements of Rule 9(b)”);
Harrell v. Primedia, Inc., 2003 U.S. Dist. LEXIS 13595, at *3 (S.D.N.Y. Aug. 6, 2003) (‘[T]he
mere fact that Defendants had a desire to see the company succeed does not provide a motive to
engage in serious fraud.”)

Furthermore, Plaintiff’s claims are duplicative of the breach of contract claims. “It is well

21

 
settled under New York law that a party cannot maintain overlapping fraud and breach of
contract claims ... regardless of whether the alleged contract is unenforceable.” Stillman v.
Townsend, 2006 U.S. Dist. LEXIS 50770, at *6 (S.D.N.Y. 2006). Defendants’ alleged fraudulent
acts all arise from or relate to the oral partnership agreement Plaintiff's claim Defendants
breached. However, “[w]here a fraud claim is premised upon an alleged breach of contractual
duties, and the supporting allegations do not concern representations which are collateral or
extraneous to the terms of the parties’ agreement, a cause of action sounding in fraud does not
lie.” Cont’l Petroleum Corp. v. Corp. Funding Partners, LLC, 2012 U.S. Dist. LEXIS 51841, at
*10 (S.D.N.Y. Apr. 12, 2012). Essentially, fraud claims predicated on “misrepresentations of a
future intent to perform under a contract” are not actionable under New York law. PetEdge, Inc.
y. Garg, 234 F. Supp. 3d 477, 492 (S.D.N.Y. 2017) (“Under New York law, false statements
indicating an intent to perform under a contract are insufficient to support a claim of fraud”).
See also Nasso v. Bio Reference Labs., Inc., 892 F. Supp. 2d 439, 449 (E.D.N.Y. 2012) (“A
mere refusal to perform an oral agreement within the Statute [of frauds]... is not such fraud as
will justify a court in disregarding the statute, even though it result in hardship to the plaintiff.’”
(quoting Bulkley v. Shaw, 289 N.Y. 133, 139, 44 N.E.2d 398 (1942)).

Therefore, the Complaint fails to allege fraudulent acts distinct from the alleged duties under
the oral agreement. This fraud cause of action simply claims Defendants represented to Plaintiff
it planned to move forward with the oral partnership when it had no intention to do so. That is
insufficient to state a plausible fraud claim. Accordingly, Defendants’ motion to dismiss Count
VII is granted.

D. Count IX: Breach of Fiduciary Duty

Under New York law, the elements of a claim for breach of fiduciary duty are “breach by a

22

 

 
fiduciary of a duty owed to plaintiff; defendant’s knowing participation in the breach; and
damages.” MLSMK Inv. Co. v. JPMorgan Chase & Co., 431 F. App’x 17, 19 (2d Cir. 2011). To
state a claim for breach of fiduciary duty, the plaintiff must allege a “special relationship” that
“transcends an ordinary business relationship.” PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 500
(S.D.N.Y. 2017). Plaintiff alleges that “Optionality and Edge were partners, as memorialized
through their oral Agreement and confirmed in emails and internal and external documents,” and
Edge owed Optionality a fiduciary duty. Defendants deny this claim and point to the Draft
Agreement explicitly stating a partnership did not exist.

Ultimately, irrespective of formal titles attributed to the parties involved, the existence
and scope of a fiduciary relationship “depends on the factual nature of the relationship [between
them].” Salomon Bros., Inc. v. Huitong Int'l Tr. & Inv. Corp., No. 94-CV-8559 (LAP), 1996
USS. Dist. LEXIS 17358, 1996 WL 675795, at *2 (S.D.N.Y. Nov. 21, 1996). This is “a factual
determination” that is typically “not susceptible to determination on a motion to
dismiss.” Jd. New York deploys a “flexible” definition, defining a fiduciary relationship as “one
founded upon trust or confidence reposed by one person in the integrity and fidelity of
another.” Am. Tissue, 351 F. Supp. 2d at 102 (quoting Penato v. George, 52 A.D.2d 939, 383
N.Y.S.2d 900, 904-05 (N.Y..App. Div. 2d Dep't 1976)). “Such a relationship might be found to
exist, in appropriate circumstances, between close friends . . . or even where confidence is based
upon prior business dealings.” Holmes v. Lorch, 329 F. Supp. 2d 516, 526 (S.D.N.Y.

2004) (quoting Penato, 383 N.Y.S.2d at 904-05).
Under this standard, the Court cannot conclude at this stage, as a matter of law, that the
parties lacked a fiduciary relationship. Plaintiff specifically alleges that Edge and Optionality

were engaged in a partnership. The Complaint also details the parties’ relationship and its growth

23

 
from offering CyberSAIF in one region to creating a partnership to expand the offerings to the
U.S. and the U.K. Comp. J 25-69. Even if the parties were not partners as the term is
recognized in law, the alleged relationship may have given rise to fiduciary duties between the
parties. Essentially, as alleged, the parties had extensive dealings and were more than mere
strangers dealing at arms-length.

These allegations allow the claim to survive; discovery is the proper stage to determine the
scope of the parties’ relationship. Accordingly, Defendants’ motion to dismiss Count IX is
denied. See, e.g., Lau v. Mezei, No. 10-CV-4838 (KMW), 2012 U.S. Dist. LEXIS 116608, 2012
WL 3553092, at *11 (S.D.N.Y. Aug. 16, 2012).

V. Counts I-V and VIII are Dismissed Without Prejudice

Plaintiff's request leave to amend the Complaint. “Leave to amend should be freely
granted.” Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002). Furthermore, Defendants
have not alleged any good reason to deny Plaintiffs request such as futility, bad faith, undue
delay, or undue prejudice. See Id. Accordingly, Counts One through Five and Count Eight are
dismissed with leave to amend.

CONCLUSION

For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part. The claims are dismissed without prejudice and Plaintiffs request to amend the

Complaint is GRANTED. The Clerk of Court is respectfully directed to terminate the motion at

 

ECF No. 27.
a (And. 7 C=
Dated: September 18, 2019

New York, New York ANDREW L. CARTER, JR.

United States District Judge

24

 

 
